Exhibit (10)(SS)
DONEGAL GROUP INC.
2011 AGENCY STOCK PURCHASE PLAN
1. Purpose.
     Donegal Group Inc. (the “Company”) established this 2011 Agency Stock
Purchase Plan (this “Plan”) for the benefit of eligible independent insurance
agencies of the Company and Donegal Mutual Insurance Company (“Donegal Mutual”)
and their respective subsidiaries, any insurance company that the Company or
Donegal Mutual owns 50% or more of such company’s stock or any company from
which the Company or Donegal Mutual assumes 100% quota share reinsurance
(collectively, the “Companies”). This Plan provides an Eligible Agency, as
defined in Section 2, an opportunity to acquire a long-term proprietary interest
in the Company through the purchase of the Company’s Class A common stock (the
“Class A common stock”) at a discount from current market prices. In offering
this Plan, the Company seeks to foster the common interests of the Company and
Eligible Agencies in achieving long-term profitable growth for the Company.
Accordingly, the Company has created this Plan to facilitate the purchase and
long-term investment in shares of the Class A common stock by Eligible Agencies.
2. Eligible Agencies.
     An Eligible Agency is an agency that, the Company determines, in its
discretion, brings value to the Companies and with which the Companies seek a
long-term relationship. The Company will consider the following criteria to
determine eligibility:

  (i)   the agency’s premium volume;     (ii)   the potential growth of such
premium volume;     (iii)   the profitability of the agency’s business; and    
(iv)   whether the Company has placed the agency on rehabilitation or revoked
the agency’s binding authority.

The Company, in its discretion, may base eligibility on agency segmentation
class or any other factors that indicate value, directly or indirectly, to the
Companies. The Company will conduct periodic reviews to determine the continued
eligibility of each Eligible Agency. A pattern of immediate resale of the
Class A common stock acquired under this Plan by an Eligible Agency will be a
factor in the Company’s determination whether an agency should remain eligible
for continued participation in this Plan

 



--------------------------------------------------------------------------------



 



because immediate resales would tend to indicate that an Eligible Agency is not
seeking to share in the long-term profitable growth of the Companies. The
Company will treat its decision, in its discretion, to discontinue the
eligibility of an agency under this Plan, as an automatic withdrawal from this
Plan. See Section 9 below.
3. Methods of Payment and Amount of Contribution.
     An Eligible Agency will have three methods of payment, pursuant to
subsections (a), (b) and (c) of this Section 3, through which it may purchase
shares of the Class A common stock under this Plan. Subject to the provisions of
Section 11(b), an Eligible Agency may elect any of the payment methods
individually or in combination. In each Subscription Period, as defined in
Section 4, an Eligible Agency may contribute an aggregate maximum of $12,000
toward the purchase of Class A common stock under all payment methods combined
(the “Maximum Amount”), subject to the limitations set forth below:
     (a) An Eligible Agency may elect to purchase Class A common stock through
deductions from its monthly direct bill commission payments. Under this method,
an Eligible Agency will direct the Company to withhold no less than 1% and no
more than 10% of the Eligible Agency’s direct bill commission payments from the
Eligible Agency’s direct bill commission payments; provided, however, that the
Company will withhold no more than $12,000 from direct bill commission payments
during each Subscription Period. Direct bill commission payments will mean the
commissions earned and that are actually available for payment in a monthly
period to an Eligible Agency for personal and commercial direct bill policies
after all offsetting debits and credits are applied, as determined solely from
the Company’s records.
     (b) An Eligible Agency may elect to purchase Class A common stock during
each July 1 through December 31 Subscription Period through a deduction from the
contingent commission, if any, payable to the Eligible Agency under the
applicable agency contingent plan or its equivalent. Under this method, an
Eligible Agency will direct the Company to withhold a percentage of the
contingent commission subject to the Maximum Amount.
     (c) An Eligible Agency may elect to purchase Class A common stock through
lump-sum payments to the Company. Under this method, the Eligible Agency will
pay to the Company a dollar amount in a lump sum by the last day of the
applicable

-2-



--------------------------------------------------------------------------------



 



Subscription Period. The amount of the lump sum payment may not be less than
$1,000 nor more than the Maximum Amount.
     At the end of each Subscription Period, the Company will total each
Eligible Agency’s direct bill commission payments, if any, and add such total to
all lump-sum and contingent commission payments, if any, made by such agency. If
at any time during a Subscription Period an Eligible Agency’s total payments
exceed the Maximum Amount for that Subscription Period then, upon the Eligible
Agency’s request, the Company will return such excess amount to the Eligible
Agency without interest within a reasonable period. The Company will apply any
such amount not returned to the Eligible Agency to the purchase of Class A
common stock during the next Subscription Period without reducing the Maximum
Amount applicable to such Subscription Period.
4. Duration of This Plan and Subscription Periods.
     This Plan is effective as of July 1, 2011 through and including June 30,
2016. During its term, this Plan will have ten semi-annual “Subscription
Periods.” Each Subscription Period will extend from July 1 through December 31
or from January 1 through June 30 of each year, with the first Subscription
Period beginning on July 1, 2011.
5. Enrollment and Enrollment Periods.
     “Enrollment Periods” are in effect from June 15 through June 30 and from
December 15 through December 31 of each year commencing with June 15, 2011. The
Company will send an Eligible Agency a Subscription Agreement prior to the
beginning of the first Enrollment Period following such agency’s designation as
an Eligible Agency.

  (a)   An Eligible Agency that desires to subscribe for the purchase of Class A
common stock through withholding from direct bill commissions must return a duly
executed and completed Subscription Agreement during the first applicable
Enrollment Period.

-3-



--------------------------------------------------------------------------------



 



  (b)   An Eligible Agency that wishes to make lump-sum purchases during a
Subscription Period will remit each lump-sum payment to the Company with a
supplemental Subscription Agreement by the last day of the applicable
Subscription Period.     (c)   An Eligible Agency that wishes to make a purchase
during a Subscription Period through designation of a portion of its contingent
commission under the agency contingent plan will file a Subscription Agreement
during the Enrollment Period applicable to that Subscription Period.

     Once enrolled, an Eligible Agency will continue to participate in this Plan
for each succeeding Subscription Period until it ceases to be an Eligible Agency
or chooses to withdraw from this Plan pursuant to Section 9. If an Eligible
Agency desires to change its rate of contribution, it may do so effective for
the next Subscription Period by filing a new Subscription Agreement during the
Enrollment Period for the next Subscription Period.
6. Number of Shares To Be Offered.
     The total number of shares available under this Plan is 300,000 shares of
the Class A common stock. In the event all 300,000 shares of the Class A common
stock are purchased prior to the expiration of this Plan, the Company may
terminate this Plan in accordance with Section 13.
7. Subscription Price.
     The “Subscription Price” for each share of Class A common stock will be
equal to 90% of the average of the closing prices of the Class A common stock on
the Nasdaq Global Select Market for the last ten trading days of the applicable
Subscription Period.
8. Purchase of Shares.
     The Company will maintain a “Plan Account” on behalf of each enrolled
Eligible Agency. As of the last day of each Subscription Period, the Company
will credit the aggregate of (i) the amount deducted from the Eligible Agency’s
direct bill commission payments, (ii) the Eligible Agency’s contingent
commission withholdings and (iii) all of the Elgible Agency’s lump-sum payments,
not to exceed the Maximum Amount

-4-



--------------------------------------------------------------------------------



 



permitted pursuant to Section 3 of this Plan from all three payment methods, to
the Eligible Agency’s Plan Account. At such time, the Company will divide the
amount then contained in the Eligible Agency’s Plan Account by the Subscription
Price for such Subscription Period and credit each Plan Account with the number
of whole shares that results. The Company will carry forward any amount
remaining in the Plan Account to the next Subscription Period or, at the option
of the Eligible Agency, return it to the Eligible Agency. Any amount so carried
forward will not reduce the Maximum Amount applicable to such succeeding
Subscription Period. If the number of shares subscribed for during any
Subscription Period exceeds the number of shares available for sale under this
Plan, the Company will allocate the remaining shares among all Eligible Agencies
in proportion to their aggregate Plan Account balances, exclusive of any amounts
carried forward as provided in Section 3 and this Section 8 of this Plan. The
Company will issue and deliver stock certificates to each Eligible Agency with
respect to the shares it has purchased under this Plan within a reasonable time
thereafter.
9. Withdrawal from This Plan.
     An enrolled Eligible Agency may withdraw from this Plan at any time by
giving written notice of withdrawal signed by an authorized representative of
the Eligible Agency to the Company. Promptly after the time of withdrawal or the
discontinuance of an Eligible Agency’s eligibility, the Company will issue
certificates representing any shares held under this Plan in the name of the
Eligible Agency and refund the amount of any cash credited to the Eligible
Agency’s Plan Account for the current Subscription Period without interest. If
an Eligible Agency withdraws, such Eligible Agency may not resubscribe until
after the next full Subscription Period has elapsed, and then only if the
Company has redesignated such agency as an Eligible Agency.
10. Termination of Agency Status.
     The Company will treat termination of agency status for any reason as an
automatic withdrawal from this Plan pursuant to Section 9.
11. Assignment and Issuance of Shares.
     Except as expressly permitted by this Section 11, no Eligible Agency may
assign its subscription payments under this Plan or rights to subscribe under
this Plan to any other person (including its shareholders, partners or other
principals), and any

-5-



--------------------------------------------------------------------------------



 



attempted assignment will be void. Neither an Eligible Agency’s rights under
this Plan nor shares held in an Eligible Agency’s Plan Account may be
transferred, pledged, hypothecated or assigned. All shares issued under this
Plan will be titled in the name of the Eligible Agency; provided, however, that
an Eligible Agency may, upon written request to the Company: (a) designate that
the Company issue such shares to a shareholder, partner, other principal or
other licensed employee of such Eligible Agency, or (b) designate that any
retirement plan maintained by or for the benefit of such Eligible Agency or a
shareholder, partner, other principal or other licensed employee of such
Eligible Agency may purchase shares in lieu of such Eligible Agency through
lump-sum payments made by the designee, subject to the $12,000 Maximum Amount
limitation set forth in Section 3, compliance with applicable laws, including
the Employee Retirement Income Security Act of 1974, as amended, and, if
applicable, payment by the Eligible Agency or its designee of any applicable
transfer taxes and satisfaction of the Company’s usual requirements for
recognition of a transfer of Class A common stock.
12. Adjustment of and Changes in the Class A Common Stock.
     In the event that the outstanding shares of the Class A common stock are
hereafter increased or decreased or changed into or exchanged for a different
number or kind of shares or other securities of the Company, or of another
corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend either in
shares of the Class A common stock or of another class of the Company’s stock,
spin-off or combination of shares, the Committee appointed pursuant to
Section 14 of this Plan will make appropriate adjustments in the aggregate
number and kind of shares that are reserved for sale under this Plan.
13. Amendment or Discontinuance of This Plan.
     The board of directors of the Company will have the right to amend, modify
or terminate this Plan at any time without notice provided that the amendment,
modification or termination of this Plan does not adversely affect any
participant’s existing rights.
14. Administration.
     A committee (the “Committee”) consisting of three persons the board of
directors of the Company has appointed from time to time will administer this
Plan. The

-6-



--------------------------------------------------------------------------------



 



Committee may from time to time adopt rules and regulations for carrying out
this Plan. Any Committee interpretation or construction of any provision of this
Plan will be final and conclusive on all participants absent contrary action by
the board of directors. Any board of directors interpretation or construction of
any provision of this Plan will be final and conclusive on all participants.
15. Titles.
     Titles are provided in this Plan for convenience only and are not to serve
as a basis for interpretation or construction of this Plan.
16. Applicable Law.
     This Plan will be construed, administered and governed in all respects
under the laws of the Commonwealth of Pennsylvania and the United States of
America.

-7-